Citation Nr: 0410883	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent from July 13, 1988 to May 
22, 1997 and 50 percent thereafter 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In December 1996 and June 1999, the Board remanded the case to the 
RO for further development.  The case has recently been returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  Overall, the manifestations of PTSD since July 1988 have 
rendered the veteran demonstrably unable to obtain or retain 
substantially gainful employment.  

2.  Based on a facial comparison, the rating scheme for 
psychiatric disorders in effect prior to November 7, 1996 is more 
advantageous to the veteran.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD from 
July 1988 have been met. 38 U.S.C.A. §§ 1155, 5107, 5107A, 5110; 
38 C.F.R. §§ 3.343, 3.344, 3.400, 4.7, 4.16(c), 4.130, 4.132 
(1996) 3.159 (2003), Diagnostic Code 9411 (in effect prior to 
November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and both the old criteria in 
effect from February 1988 and the new criteria are applicable to 
the veteran's appeal.  

A 10 percent evaluation under the old criteria was assigned where 
there was mild impairment of social and industrial adaptability.  
A 30 percent evaluation under the old criteria was assigned where 
there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a showing 
of considerable impairment of social and industrial adaptability.  
A 70 percent evaluation was warranted for severe impairment of 
social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of all 
contacts except the most intimate were so adversely affected as to 
result in virtual isolation in the community and where there were 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering the 
veteran demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Code 9400 (1996); effective prior to November 7, 
1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term "definite" 
in a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents a 
degree of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (O.G.C. 
Prec. 9-93), 59 Fed. Reg. 4752 (1994).  The Board is bound by such 
interpretations.  38 U.S.C.A. § 7104(c) (West 2000).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The revised rating criteria provide a 30 percent evaluation in the 
presence of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships).

A 100 percent rating is provided for total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial adaptability.  
Two of the most important determinants of disability are time lost 
from gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor 
must it overevaluate his or her condition on the basis of a poor 
work record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  The 
record of the history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's analysis 
of the symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or "severe" 
is not determinative of the degree of disability, but the report 
and the analysis of the symptomatology and the full consideration 
of the whole history by the rating agency will be.  38 C.F.R. § 
4.130, in effect prior to November 7, 1996. 

Total ratings are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of paragraph 16, page 5 of the rating 
schedule are present or where, in pension cases, the requirements 
of paragraph 17, page 5 of the schedule are met.  38 C.F.R. § 
3.340.

The ability to overcome the handicap of disability varies widely 
among individuals. The rating, however, is based primarily upon 
the average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and not 
from individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effect of combinations of disability.  

Total disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation; Provided, That permanent total disability 
shall be taken to exist when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  

The following will be considered to be permanent total disability: 
the permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.  Other 
total disability ratings are scheduled in the various bodily 
systems of this schedule. 38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal employment 
shall not be considered substantially gainful employment.

For purposes of this section, marginal employment generally shall 
be deemed to exist when a veteran's earned annual income does not 
exceed the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts found 
basis (includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), when 
earned annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment and 
the reason for termination.  38 C.F.R. § 4.16(a).

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation. 

In such cases, the mental disorder shall be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code.  38 
C.F.R. § 4.16(c), effective March 1, 1989, through November 6, 
1996.  

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  Unless specifically provided, on basis of facts found.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2000); 38 C.F.R. §§ 3.102, 
4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
in part redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order). 

This change in the law and its implementing regulations are 
applicable to all claims filed on or after the date of enactment 
of the VCAA, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions); 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001), codified at 38 C.F.R. § 
3.159.

The Board concludes that all necessary development for an informed 
decision on the appeal issues has been completed.  The evidence 
developed prior to and as a result of the Board remands will 
support a grant of the benefit sought on appeal on a schedular 
basis.  Therefore, any procedural irregularity or deficiency in 
the initial adjudication of the intertwined claim for a TDIU, an 
action directed in the most recent Board remand, constitutes 
harmless error.  See 38 C.F.R. § 19.31 (2003) prohibiting use of a 
supplemental statement of the case to announce a decision on an 
issue not previously addressed in a statement of the case.  See 
also Stegall v. West, 11 Vet. App. 268 (1998).  In light of this 
deficiency in due process the issue is not properly before the 
Board.  In any event, the decision herein granting a 100 percent 
schedular evaluation for the entire appeal period renders the 
claim for a TDIU moot.  See VAOPGCPREC 6-99.  




Initial Rating for PTSD

When a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating for 
that disability, the claim remains open as long as the rating 
schedule provides for a higher rating.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), instructs that a claim such as the veteran's is 
properly framed as an appeal from the original rating rather than 
a claim for increase but that in either case the veteran is 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  Further, "staged ratings" which are separate 
percentage evaluations for separate periods may be assigned on a 
facts found basis.  

Here the Board concludes that for the entire period from July 1988 
the veteran should receive a 100 percent schedular evaluation for 
PTSD in view of the probative evidence contained in this well 
developed record.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases cited 
therein).  Further, in evaluating the evidence and assigning 
relative probative weight, the Board has applied the benefit of 
the doubt rule liberally, as intended.  See 38 C.F.R. §§ 3.102, 
3.103(a).

Read liberally, the veteran's argument all along has been that he 
is totally disabled on account of his PTSD and the matter of 
entitlement to a TDIU was an intertwined issue reasonably raised 
in the record.  The Board has also determined that the rating 
scheme in effect prior to November 7, 1996 is more advantageous.  
It does not provide such bright lines of demarcation between the 
various interval ratings.  Further the schedular evaluation of 100 
percent was provided where there was a demonstrable inability to 
obtain or maintain employment.  This element was interpreted as an 
independent basis for the 100 percent schedular evaluation.  See, 
for example, Johnson v. Brown, 7 Vet. App. 95 (1994).  Also an 
alternative means of achieving a total schedular evaluation was 
available under section 4.16(c), a provision that is no longer in 
effect.  The current scheme has only examples of manifestations 
that correspond to a 100 percent evaluation.  See VAOPGCPREC 3-00 
providing guidance for completing the foregoing analysis that is 
applicable to this claim.

The Board observes that the VA examiner in 1988 found PTSD with 
depression and anxiety and concluded that the veteran had moderate 
social and moderate to severe industrial impairment particularly 
after coronary bypass surgery a year previously.  It was also 
noted the veteran last worked in June 1988 and that his nervous 
condition worsened after the surgery.  Dr. C. in April 1989 
essentially corroborated the VA examiner's statements regarding 
the interplay of the heart and psychiatric disorders and concluded 
that at that point the veteran was more disabled from PTSD and 
totally disabled form any type of employment.  

The record received from the Social Security Administration (SSA) 
shows its determination in 1988 found the primary disabling 
condition was an atypical anxiety disorder and ischemic heart 
disease secondary.  In addition to extensive VA records, a 
psychologist reported for SSA that the veteran had atypical 
anxiety and that the VA diagnosis of PTSD may be appropriate.  
This examiner felt that the veteran would have difficulty with the 
stress and pressure of a day-to-day work situation but that he 
could perform adequately with some sheltering.  Thereafter, late 
in 1991 Dr. F. wrote that he felt the veteran was totally disabled 
medically and psychologically.  A contemporaneous VA examination 
found PTSD but gave an incomplete multiaxial assessment.

Although the record at that time shows the veteran with an 
appreciable disability from coronary disease, there was medical 
opinion that, overall, placed the psychiatric disability in the 
forefront of disabling conditions.  Indeed, the SSA found the 
psychiatric disability the primary disabler and opinions from VA 
and private physicians essentially concurred.  This evidence 
viewed liberally would support at least a severe disability on 
account of PTSD.  The VA examiner felt anxiety and depression 
appeared with the primary PTSD and there is no satisfactory 
opinion that distinguished PTSD and non-PTSD related 
manifestations.  Further, VA considered the heart disease 60 
percent disabling (a nonservice-connected rating), a rating that 
contemplated the veteran was capable of performing light manual 
labor. 

However, from the psychiatric assessments it appears there was a 
consensus that PTSD was a more disabling element from the 
standpoint of employment.  Thus, in view of this evidence, which 
the Board finds highly probative, the Board will assign an initial 
100 percent schedular evaluation under the rating scheme then in 
effect in July 1988.  The Board has not overlooked the extensive 
list of disorders VA rated at the time with only PTSD service-
connected.  However from the medical evaluations the heart 
disorder was the only disability that received a significant 
rating from VA or consideration in the SSA evaluation.  The 
benefit of the doubt rule is applicable in view of the evidence.  
In the Board's view there is sufficient evidence of a total 
disability on a schedular basis as the record does not 
preponderate against finding that the veteran was demonstrably 
unable to obtain or retain employment on account of PTSD.  

Further, in view of the evidence, the veteran could receive the 
schedular 100 percent evaluation through section 4.16(c), in 
effect from 1989 until its repeal with the 1996 changes to the 
psychiatric rating scheme if only a 70 percent evaluation was 
deemed appropriate.  In addition other evidence prior to the 
changes effectuated in 1996 supports the continuation of the 100 
percent schedular rating.  For example the most probative evidence 
are statements in 1995 from the VA physician-clinic director that, 
in essence, the veteran was unable to work because of psychiatric 
disorders linked to military service.  Although a VA examiner in 
late 1995 reported a GAF score of 55, that evaluation and GAF 
score is not deemed as probative of overall functioning as the 
report from a clinician who undoubtedly had observed the veteran 
more regularly.  Also 38 C.F.R. §§ 3.343 and 3.344, weigh against 
any reduction in the 100 percent rating which, as a result of this 
decision, had been in effect more than five years at that time 
(the mid 1990's).  See for example VAOPGCPREC 6-02 applying 
protections from severance to retroactive initial grants of 
service connection for a period more than 10 years.

Since 1996, the record warrants continuation of the 100 percent 
rating.  The SSA records show a psychologist in 1998 found PTSD 
among Axis I diagnoses and gave a GAF score of 45 for current and 
past year functioning.  A VA examiner early in 1997 found PTSD a 
considerable impairment.  On reexamination later in 1997 a VA 
psychiatrist concluded the PTSD with panic symptoms warranted a 
GAF of 51-60 for panic disorder and because of panic or 
nervousness around people the veteran's functional level was very 
limited.  More recently another VA examiner in October 2000 
concluded the veteran had significant impairment in social and 
occupational functioning from a psychiatric standpoint.  Although 
assigning a current GAF of 60 (and 70 with less fulminant 
symptoms) the examiner did not opine that but for obvious physical 
disability the veteran could work notwithstanding his PTSD.  
Contrasted with this assessment is the October 2002 clinical 
summary, the most current record on file, that reported a current 
GAF of 50 and 50-55 the highest GAF within the past year.  As 
noted the Board has concluded the version of the regulations in 
effect prior to November 7, 1996 are more favorable so the more 
recent reports are viewed in the context of the previously applied 
rating scheme.  

The GAF scale appears in an examination late in 1995.  The Board 
notes that the GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum 
of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, Diagnostic 
And Statistical Manual For Mental Disorders 32 (4th ed. 1994-(DSM-
IV)).  For example GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV at 32.

Thus the question now is whether the 100 percent evaluation may be 
reduced on the record on a facts found basis.  The Board does not 
believe it should be with GAF scores predominating at 50-55 in an 
environment that precludes work or actively seeking work.  The 
provisions of sections 3.343 and 3.344 have remained in effect 
throughout the appeal period and they are applicable to the 
continuation of the 100 percent evaluation.  Under § 3.343(a), 
which applies specifically to the continuation of total schedular 
disability ratings, the criteria that must be satisfied to effect 
a reduction are rather stringent.  For example, it is provided, 
inter alia, that an examination showing material improvement is 
not, alone, sufficient to justify a reduction unless it is found 
that the improvement was attained "under ordinary conditions of 
life, i.e., while working or actively seeking work..."  The 
version of § 3.343(a) in effect in 1988 is in accord with the 
current version.  

The Board has commented on the evidence that it determined was the 
most significant and probative.  In summary the Board concludes 
that this evidence, overall, shows the veteran's psychiatric 
disability more closely reflects total disablement as contemplated 
in the 100 percent evaluation criteria in effect prior to November 
1996, which are more advantageous.  There does not appear to have 
been appreciable improvement to warrant a changed rating on a 
facts found basis at any time in the appeal period when he more 
advantageous version of the applicable rating scheme is applied.  


ORDER

An initial schedular rating for PTSD of 100 percent from July 13, 
1988 is granted subject to the regulations governing the payment 
of monetary awards.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



